DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims18-21, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al (US Publication No. 2005/0250279).
	Regarding claim 18, Son discloses a field effect transistor comprising: a substrate Fig 8D, 10; first insulating films Fig 8D, 53 embedded in an upper portion of the substrate Fig 8D, 10; a source region and a drain region Fig 8D, 90 disposed on the respective first insulating films Fig 8D, 53; a semiconductor channel ¶0033 Fig 8D disposed between the source region and the drain region and formed to partially cover the first insulating films Fig 8D; a gate Fig 8D, 87 disposed on the semiconductor channel; and second insulating films Fig 8D, 88 in contact with respective side surfaces of the gate Fig 8D; wherein the bottom portion of the semiconductor channel directly contacts the substrate between the first insulating films Fig 8D.
 Fig 8D.
Regarding claim 20, Son discloses wherein the first and second insulating films comprise at least one insulation material selected from the group consisting of SiO2, A1203, HfO2, ZrO2, Si3N4, perovskite oxide, and combinations thereof ¶0011.
Regarding claim 21, Son discloses wherein the substrate comprises one or more materials selected from the group consisting of silicon, germanium, tin, Group III compounds, Group IV compounds, Group V compounds, and heterogeneous compounds thereof ¶0033.
Regarding claim 23, Son discloses wherein the field effect transistor is a metal oxide semiconductor field effect transistor (MOSFET) ¶0003-0004.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US Publication No. 2005/0250279) in view of Frougler et al (US Patent No. 9,947,804).
Regarding claim 22, Son discloses all the limitations but silent on the material used for the gate electrode. Whereas Frougler discloses wherein the gate is a polysilicon gate or a replacement metal gate (Column 14, lines 15-30). Therefore it would have been obvious to one having ordinary skill of the art before the effective filing .
Claim 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Frougler et al (US Patent No. 9,947,804) in view of Yang et al (US Publication No. 2020/0220006).
Regarding claim 24, Frougler discloses a field effect transistor comprising: a substrate Fig 15, 102; first insulating films Fig 15, 146 embedded in an upper portion of the substrate Fig 15, 102 such that upper portions of the respective first insulating films are exposed Fig 13; a source region and a drain region Fig 15, 150 disposed on the respective first insulating films Fig 15; a plurality of horizontally extending channels and a plurality of spacings alternatively arranged in a vertical direction and positioned between the source region and the drain region Fig 15; a gate Fig 15, 166  disposed on uppermost of the spacing among the plurality of spacing’s Fig 15; and second insulating films Fig 15, 124, one of which is in contact with the source region and the spacing and the other of which is in contact with the drain region and the spacing, the second insulating films vertically extending along respective side surfaces to the surface Fig 15. Frougler discloses all the limitations but silent on the arrangement of the second insulating layers. 
Whereas Yang discloses second insulating films, one of which is in contact with the source regions, all of the spacing, and the substrate and the other of which is in contact with the drain region, and all of the spacings, and the substrate, the second insulating films vertically extending from the gate to the substrate along respective side surfaces of the gate and the spacings Fig 24, 185/210. Frougler and Yang are analogous art because they are directed to semiconductor devices having gate all around and one of ordinary skill in the art would have had a reasonable expectation of success to modify Frougler because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the Frouglers device and incorporate the insulating layer arrangement of Yang to provide added isolation.
Regarding claim 25, Frougler discloses wherein the field effect transistor comprises no punch-through stoppers Fig 15.

Regarding claim 27, Frougler discloses wherein the substrate comprises one or more materials selected from the group consisting of silicon, germanium, tin, Group III compounds, Group IV compounds, Group V compounds, and heterogeneous compounds thereof (Column 5, lines 38-50).
Regarding claim 28, Frougler discloses wherein the gate is a polysilicon gate or a replacement metal gate (Column 14, lines 15-30).
Regarding claim 29, Frougler discloses wherein the field effect transistor is a nanosheet field effect transistor Fig 15 (Column 14, lines 15-30).


Response to Arguments
Applicant’s arguments with respect to claims 18-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations to the claim prompted the examiner to introduce new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811